          Case 4:19-cv-00636-KGB Document 5 Filed 01/19/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JOSHUA DALE BRIGHTWELL                                                                 PLAINTIFF

v.                                 Case No. 4:19-cv-00636-KGB

LUCAS EMBERTON, et al.                                                             DEFENDANTS

                                                  ORDER

       Plaintiff Joshua Dale Brightwell, an inmate at the Van Buren County Jail, filed a complaint

pursuant to 42 U.S.C. § 1983 alleging violations of his federally protected rights (Dkt. No. 2). On

February 6, 2020, the Court granted Mr. Brightwell’s motion to proceed in forma pauperis and

advised him that his complaint is deficient (Dkt. No. 3, at 1-3). The Court informed Mr. Brightwell

that if he wished to cure the deficiencies, he must file an amended complaint within 30 days. (Id.,

at 3). The Court advised Mr. Brightwell that his failure to file an amended complaint could result

in the dismissal of his lawsuit (Id.). Local Rule 5.5(c)(2) of the United States District Court for

the Eastern and Western Districts of Arkansas (“If any communication from the Court to a pro se

plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.”).

       As of the date of this Order, Mr. Brightwell has not filed an amended complaint or

otherwise respond to the February 6, 2020 Order, and the time for doing so has passed. The Court

also notes that mail from the Court to Mr. Brightwell at his address of record has been returned as

undeliverable (Dkt. No. 4). It appears that Mr. Brightwell changed addresses without updating his

information with the Court. Mr. Brightwell was informed that he must keep the Court informed

of his address or his lawsuit may be dismissed (Dkt. No. 3, at 3). For the reasons described above,

the Court dismisses this case without prejudice. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal of this Order and accompanying Judgment would not

be taken in good faith.
  Case 4:19-cv-00636-KGB Document 5 Filed 01/19/21 Page 2 of 2




So ordered this 19th of January, 2021.


                                             ________________________
                                             Kristine G. Baker
                                             United States District Judge




                                         2
